Title: To James Madison from Anthony Merry, 8 January 1806
From: Merry, Anthony
To: Madison, James


                    
                        Sir,
                        Washington January 8th. 1806
                    
                    His Majesty’s Subjects trading in Canada, under the Title of the North-West Company, have informed me of the Seizure by the Collector of the Customs at Michilimakinac, in the Month of June in last Year, of Two Batteaux, loaded partly with Naval Stores for the Use of the Company’s Vessels navigating Lake Superior, and partly with Indian Goods and private Baggage, the whole Value of which is stated as exceeding One Thousand Pounds Sterling, which were pursuing their usual Route from Montreal to that Lake and had stopped at Michilimakinac on Account of the Freshness of the Wind, which rendered it dangerous for them to cross the Bay. It is stated that the Boats were dragged aground in shallow Water, and that the People from them landed merely to enquire for News, that they had no Intention of trading there, nor had landed any Goods except a Tent for the Purpose of drying it, and that their Stay had not exceeded Two Hour⟨s⟩, When, being about to reimbark, the Seizure was made.
                    By the Correspondence, Sir, of which I have the Honor to transmit you a Copy inclosed, which passed in Consequence of this Event between the Agents of the Company and the Collector at Michilimakinac, nothing certain appears respecting the Grounds on which the latter proceeded to make the Seizure. On the Contrary, the Collector declines entering into any Explanation of them, and refers the Claimants to the Courts at Detroit for a Decision upon their Demand. It appears by the Copy of the Letter (subjoined to the Correspondence) from the Counsel of the Claimants at the latter Place, and from other Information on the Subject which they have obtained posteriorly, that the Suit was not likely to be brought to an Issue before the Month of June next, when their Property, should it ultimately be restored, of which they can scarcely entertain a Doubt, will have

experienced a Twelvemonth’s Detention, to the great Injury of all the Persons concerned in it.
                    The Company have accordingly represented to me the Proceeding on the Part of the Collector as extremely Vexatious and unauthorized by any Principle of the Treaty between His Majesty and the United States, or even by any Precedent; for which Reason, and because so great a Delay must necessarily be incurred in the Decision upon the Question, from the Manner in which the Collector has compelled them to apply for Redress, they have solicited of me to have the Honor of laying their Case before the Government of the United States in the just Hope and Expectation that not only by this Means it will meet with a more prompt and favorable Decision, but that such Directions will be given to the Collector as shall prevent a Repetition of Similar Vexations to the British Trade.
                    The Manner in which this Occurrence has been represented to me, if it be correct, as from the Respectability of the Parties I have every Reason to believe it to be, would certainly indicate a very great Hardship imposed on His Majesty’s Subjects. It is therefore incumbent on me to take the Liberty of troubling you with this Remonstrance, and to solicit that, provided there should not appear to have been, from Circumstances which have not been explained, just and sufficient Cause for the Seizure of the Boats in Question in the first Instance, the Government of the United States will be pleased to interpose their Authority by ordering them to be restored forthwith, in Order that the Parties concerned may be relieved from the further Injury of waiting for the Liberation of their Property by Course of Law, and that by the Interference of the Government the Collector may be apprized of the Impropriety of his arbitrary and vexatious Proceedings. I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble servant
                    
                        Ant: Merry
                    
                